


EXHIBIT (10)I

 

TARGET CORPORATION
DEFERRED COMPENSATION PLAN
DIRECTORS

 

ARTICLE 1
PURPOSE

 

The purpose of this Deferred Compensation Plan (the “Plan”) is to provide a
means whereby Target Corporation (the “Company”) may afford additional financial
security to directors of the Company and its subsidiaries who have rendered and
continue to render valuable services to the Company or its subsidiaries and who
make an important contribution towards the Company’s continued growth and
success by providing for additional future compensation so that such directors
may be retained and their productive efforts encouraged. The Plan document has
been amended to reflect certain administrative practices in effect as of May 1,
1999.

 

ARTICLE 2
DEFINITIONS AND CERTAIN PROVISIONS

 

Beneficiary. “Beneficiary” means the person or persons designated as such in
accordance with Article 6.

 

Benefit Deferral Period. “Benefit Deferral Period” means that period of one
(1) or four (4) Plan Years as determined pursuant to Article 4 over which a
Participant defers a portion of such Participant’s Earnings.

 

Committee. “Committee” means the plan administration committee appointed to
administer the Plan pursuant to Article 3.

 

Cumulative Deferral Amount. “Cumulative Deferral Amount” means the total
cumulative amount by which a Participant’s Earnings must be reduced over the
period prescribed in Section 4.1.

 

Declared Rate. “Declared Rate” means with respect to any Plan Year the
applicable rate announced in advance by the Committee for such Plan Year. Under
no circumstances shall the minimum rate be less than twelve percent (12%) per
annum and the maximum rate shall not exceed twenty percent (20%) per annum. The
rate to be announced, subject to the minimum and maximum percentages referenced
above, shall be a calculated rate using the following formula:

 

Moody’s Corporate Bond Yield Average. Monthly Average Corporates as published by
Moody’s Investors Service, Inc. or its successor (or if said index is no longer
available, its successor index, or if no successor index exists, such other
index as selected by the Committee as most closely replicates the measure
produced by said Moody index) for the month of June for the year preceding the
subject Plan Year to which the Declared Rate shall apply, said rate of return to
be rounded to the nearest .10% of said reported rate, to

 

1

--------------------------------------------------------------------------------


 

which percentage rate shall be added six (6) percentage points (e.g. an index of
7.16% rounded to 7.20% plus 6% equals a 13.2% “Declared Rate”). Provided
however, if any tax or insurance change shall occur which in the reasoned
judgment of the Committee shall have an ongoing adverse economic effect on the
underlying COLI financing assumptions related to the Plan, then the Committee
may adjust said Declared Rate to reflect such adverse economic impact but in no
event below the twelve percent (12%) minimum referenced in the first paragraph
hereof.

 

Deferral Account. “Deferral Account” means the account maintained on the books
of account of the Company pursuant to Section 4.4.

 

Director. “Director” means any director of the Company or a subsidiary.

 

Earnings. “Earnings” means the total fees paid to a Participant for service on
the Board of Directors (or any committee thereof) of the Company or a
subsidiary.

 

Employer. “Employer” means the Company and any of its wholly owned subsidiaries.

 

Enrollment Agreement. “Enrollment Agreement” means the written agreement entered
into by the Employer and a Director pursuant to which the Director becomes a
Participant in the Plan. In the sole discretion of the Company, authorization
forms filed by any Participant by which the Participant makes the elections
provided for by this Plan may be treated as a completed and fully executed
Enrollment Agreement for all purposes under the Plan.

 

Participant. “Participant” means a Director who has filed a completed and
executed Enrollment Agreement or authorization form with the Committee and is
participating in the Plan in accordance with the provisions of Article 4.

 

Plan Year. “Plan Year” means the fiscal year beginning February 1 and ending
January 31.

 

Retirement. “Retirement” means termination of service as a Director for any
reason whatsoever, whether voluntarily or involuntarily, except death.

 

ARTICLE 3
ADMINISTRATION OF THE PLAN

 

A Committee shall be appointed by the Chief Executive Officer of the Company to
administer the Plan and to establish, adopt or revise such rules and regulations
as it may deem necessary or advisable for the administration of the Plan. The
Committee shall have discretionary authority to determine eligibility for
benefits and to construe the terms of the Plan. Interpretations of the Plan by
the Committee shall be conclusive. Members of the Committee shall be eligible to
participate in the Plan while serving as members of the

 

2

--------------------------------------------------------------------------------


 

Committee, but a member of the Committee shall not vote or act upon any matter
which relates solely to such member’s interest in the Plan as a Participant.

 

ARTICLE 4
PARTICIPATION

 

4.1  Election to Participate. Any Director may enroll in the Plan by filing a
completed and fully executed Enrollment Agreement or authorization form with the
Committee. Pursuant to said Enrollment Agreement or authorization form, the
Director shall irrevocably designate a dollar amount (the “Cumulative Deferral
Amount”) by which the aggregate Earnings of such Participant would be reduced
over one (1) or four (4) Plan Years next following the execution of the
Enrollment Agreement (the “Benefit Deferral Period”), provided, however, that:

 

(a)  Minimum Deferral. The reduction for any Plan Year shall not be less than
Five Thousand Dollars ($5,000.00).

 

(b)  Reduction in Earnings.

 

(i)  In General. Except as otherwise provided in this Section 4.1, the Earnings
of the Participant for each of the Plan Years in the Benefit Deferral Period
shall be reduced by the amount specified in the Enrollment Agreement (including
any authorization form) applicable to such Plan Year.

 

(ii)  Accelerated Reduction. A Participant may elect in a written notice with
the consent of the Committee to increase the amount of the reduction of Earnings
otherwise provided for by Section 4.1(b) (i) for any of the Plan Years remaining
in the Benefit Deferral Period, provided, however, that any such increase in the
reduction of Earnings for any remaining Plan Years in the Benefit Deferral
Period shall not increase the Cumulative Deferral Amount, but shall act to
shorten the length of the Benefit Deferral Period.

 

(c)  Maximum Reduction in Earnings. A Participant may not elect a Cumulative
Deferral Amount or an increase in reduction of Earnings pursuant to
Section 4.1(b) (ii), or any combination of the two, that would cause the
aggregate total reduction in Earnings in any Plan Year to exceed one hundred
percent (100%) of the Earnings payable during such Plan Year. In the event that
a Participant elects a Cumulative Deferral Amount or increase in reduction of
Earnings that would violate the limitation described in this paragraph (c), the
election shall be valid except that the Cumulative Deferral Amount or increase
in reduction of Earnings so elected shall automatically be reduced to comply
with such limitation, whichever is most appropriate in the sole discretion of
the Committee.

 

3

--------------------------------------------------------------------------------


 

4.2  Deferral Accounts. The Committee shall establish and maintain a separate
Deferral Account for each Participant. The amount by which a Participant’s
Earnings are reduced pursuant to Section 4.1 shall be credited by the Employer
to the Participant’s Deferral Account on the fifteenth (15th) day of the month
in which such Earnings would otherwise have been paid. Such Deferral Account
shall be debited by the amount of any payments made by the Employer to the
Participant or the Participant’s Beneficiary pursuant to this Plan.

 

(a)  Interest. Each Deferral Account of a Participant shall be deemed to bear
interest from the date such Deferral Account was established through the date of
commencement of payment of the Retirement Benefit at a rate equal to the
Declared Rate which is announced by the Committee for each Plan Year, compounded
annually, on the balance from month-to-month in such Deferral Account. Following
the date of commencement of payment of the Retirement Benefit, a Participant’s
Deferral Account shall be deemed to bear interest on the balance in such
Deferral Account from month to month at a rate equal to Declared Rate,
compounded annually.

 

4.3  Rollover Deferred Compensation Account. In its sole discretion, the
Committee may permit any Participant to make a special rollover election to
transfer any amounts which were previously deferred under any existing deferred
compensation plans of the Company to this Plan.

 

In such event, the Committee shall establish and maintain a separate Rollover
Deferral Account for each Participant who makes a rollover transfer to this
Plan. Such Rollover Deferral Account shall be deemed to bear interest at the
same rate and subject to the same conditions as other Deferral Accounts pursuant
to Section 4.2. Each Participant who makes a rollover transfer to a Rollover
Deferral Account shall be treated for purposes of determining benefits under the
Plan as having a separate Cumulative Deferral Amount which shall initially be in
the amount of the rollover transfer. A Participant who makes a rollover transfer
shall be deemed to waive all rights under the Company’s existing deferred
compensation plans from which rollover transfers are made with respect to the
amounts transferred to this Plan, including the right to make elections
regarding the time or manner of payment as permitted thereunder. Rollover
transfers shall be subject to the minimum deferral amount set forth in
Section 4.1(a), but shall not be subject to any maximum deferral limitation.

 

4.4  Valuation of Accounts. The value of a Deferral Account as of any date shall
equal the amounts theretofore credited to such account less any payments debited
to such account plus the interest deemed to be earned on such account in
accordance with Section 4.2. Interest shall be credited monthly on the fifteenth
(15th) day of each month.

 

4.5  Statement of Accounts. The Committee shall submit to each Participant,
within one hundred twenty (120) days after the close of each Plan Year, a
statement in such form as the Committee deems desirable setting forth the
balance standing to the credit of each Participant in his Deferral Account.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 5
BENEFITS

 

5.1  Retirement. Upon Retirement, the payment of benefits shall commence on the
first day of the month following retirement, or following such later date which
the Participant elected in his Enrollment Agreement (including any authorization
form). A Participant may elect in his Enrollment Agreement (including any
authorization form) to have payments commence from one (1) to ten (10) years
following retirement, but not later than age 65 (or five (5) years after the
first day of the Benefit Deferral Period, if later).

 

(a)  Single Participant. In the case of a Participant who is single when
payments commence, the Employer shall pay to the Participant an amount each
month for the life of the Participant, but not less than one hundred eighty
(180) months. The payments shall be the actuarial equivalent of the aggregate of
the Participant’s Deferral Account at the time payments commence and the
interest that will accrue on the unpaid balance in such Deferral Account during
the payment period pursuant to Section 4.2(a). The monthly amount of payment
will be redetermined annually to reflect changes in the Declared Rate.

 

(b)  Married Participant. In the case of a Participant who is married when
payments commence, the Employer shall make actuarially reduced monthly payments
to the Participant for his life and thereafter, if the Participant is survived
by a spouse who was married to the Participant when Retirement Benefit payments
commenced, shall continue to make monthly payments to the Participant’s spouse
for her life, with payments to be made for an aggregate period of not less than
one hundred eighty (180) months. The payments shall be the actuarial equivalent
of the payment which would be made to the Participant pursuant to Section 5.1(a)
if he were single. The monthly amount of payments will be redetermined annually
to reflect the change in the Declared Rate.

 

5.2  Survivor Benefits.

 

(a)  If a Participant dies prior to Retirement, the Employer will pay to the
Participant’s Beneficiary an annual benefit for the greater of:

 

(i)  ten (10) years, or

 

(ii)  until the Participant would otherwise have attained age 65,

 

equal to fifty percent (50%) of the Cumulative Deferral Amount. However, if the
Committee determines that a distribution of the Participant’s Deferral Account
would produce a greater benefit, such Deferral Account balance shall be paid to
the Participant’s Beneficiary in equal annual installments over the same period
as specified above based on crediting the balance from month-to-month in such

 

5

--------------------------------------------------------------------------------


 

Deferral Account at a rate equal to twelve percent (12%) per annum, compounded
annually.

 

(b)  If a Participant dies after Retirement, but prior to commencement of
payment of any Retirement Benefit under the Plan, the Employer will pay to the
Participant’s Beneficiary the benefit that such Participant would have received
had the Participant retired on the day prior to such Participant’s death,
provided, however, that if the present value of the benefit described in this
Section 5.2(b) is less than the present value of the benefit described in
Section 5.2(a), using in each case twelve percent (12%) as the discount factor,
then the Beneficiary described in this Section 5.2(b) shall receive the benefit
described in Section 5.2(a) and not the benefit described in this
Section 5.2(b).

 

(c)  If a Participant (who was unmarried at the commencement of the payment of
any Retirement Benefit, or whose spouse who was married to the Participant at
the time of commencement of payment of any Retirement Benefit predeceases the
Participant) dies after the commencement of the payment of any Retirement
Benefit, the Employer will pay to the Participant’s Beneficiary the remaining
installments of any such benefit for the balance of the one hundred eighty
(180) months minimum payment period. If a spouse who was married to the
Participant at the time of commencement of payment of the Retirement Benefit
survives beyond such one hundred eighty (180) months minimum payment period,
payments shall continue to be made to the spouse until the spouse’s death. If
the spouse who was married to the Participant at the time of commencement of
payment of the Retirement Benefit survives the Participant, but does not survive
past the one hundred eighty (180) months minimum payment period, the Employer
will pay to the Participant’s Beneficiary the remaining installments of any such
benefit for the balance of the one hundred eighty (180) months minimum payment
period. In computing any benefits to be paid following the Participant’s death
pursuant to this paragraph (c), the Participant’s Deferral Account shall be
deemed to bear interest following the Participant’s death on the balance in such
Deferral Account from month-to-month at a rate equal to the Declared Rate,
compounded annually.

 

(d)  Notwithstanding other provisions of the Plan, if the Beneficiary is not a
spouse, the present value of the installments shall be paid as soon as
administratively feasible after the death of the Participant. The interest rate
used to compute the present value shall be the average of the declared rate for
the Plan Year in which the Participant dies and twelve percent (12%).

 

5.3  Small Benefit. In the event that the Committee determines in its sole
discretion that the amount of any benefit is too small to make it
administratively convenient to pay such benefit over time, the Committee may pay
the benefit in the form of a lump sum, notwithstanding any provision of this
Article 5 to the contrary. Such lump sum shall be computed as the net present
value of the benefit otherwise payable using a twelve percent (12%) per annum
discount factor.

 

6

--------------------------------------------------------------------------------


 

5.4  Withholding. To the extent required by the law in effect at the time
payments are made, the Employer shall withhold from payments made hereunder the
minimum taxes required to be withheld by the federal or any state or local
government.

 

5.5  Lump Sum Election. Other provisions of Section 5.1 notwithstanding, if a
Participant in his Enrollment Agreement (including any authorization form) has
elected a lump sum payment to be made after his Retirement, the amount of his
Deferral Account (including interest) for the Benefit Deferral Period covered by
that Agreement shall be paid to the Participant in a lump sum at the time
specified in that Agreement.

 

5.6  Lump Sum Payout Option. Notwithstanding any other provisions of the Plan,
at any time after Retirement, but not later than ten (10) years after Retirement
of the Participant, a Participant or a Beneficiary of a deceased Participant may
elect to receive an immediate lump sum payment of 50% or 100% of the balance of
his Deferral Account, reduced by a penalty, which shall be forfeited to the
Company, equal to eight percent (8%) of the amount of his Deferral Account he
elected to receive, in lieu of payments in accordance with the form previously
elected by the Participant, or provided elsewhere in this Plan. Such election,
if not 100%, may be made only twice. If less than 100% of his Deferral Account
is paid out, the remainder of his Deferral Account will be paid in accordance
with the form previously elected by the Participant, or provided elsewhere in
this Plan. However, the penalty shall not apply if the Committee determines,
based on advice of counsel or a final determination by the Internal Revenue
Service or any court of competent jurisdiction, that by reason of the foregoing
provision any Participant or Beneficiary has recognized or will recognize gross
income for federal income tax purposes under this Plan in advance of payment to
him of Plan benefits. The Company shall notify all Participants (and
Beneficiaries of deceased Participants) of any such determination. Whenever any
such determination is made, the Company shall refund all penalties which were
imposed hereunder on account of making lump sum payments at any time during or
after the first year to which such determination applies (i.e., the first year
when gross income is recognized for federal income tax purposes). Interest shall
be paid on any such refunds at ten percent (10%) for each Plan Year, compounded
annually. The Committee may also reduce or eliminate the penalty if it
determines that this action will not cause any Participant or Beneficiary to
recognize gross income for federal income tax purposes under this Plan in
advance of payment to him of Plan benefits.

 

ARTICLE 6
BENEFICIARY DESIGNATION

 

Each Participant shall have the right, at any time, to designate any person or
persons as Beneficiary or Beneficiaries to whom payment under this Plan shall be
made in the event of the Participant’s death prior to complete distribution to
the Participant of the benefits due under the Plan. Each Beneficiary designation
shall become effective only when filed in writing with the Committee during the
Participant’s lifetime on a form prescribed by the Committee.

 

7

--------------------------------------------------------------------------------


 

The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed. Any finalized divorce or marriage (other than a
common law marriage) of a Participant subsequent to the date of filing of a
Beneficiary designation form shall revoke such designation unless in the case of
divorce the previous spouse was not designated as Beneficiary and unless in the
case of marriage the Participant’s new spouse had previously been designated as
Beneficiary. The spouse of a married Participant domiciled in a community
property jurisdiction shall join in any designation of Beneficiary or
Beneficiaries other than the spouse.

 

If a Participant fails to designate a Beneficiary as provided above, or if his
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if all designated Beneficiaries predecease
the Participant or die prior to complete distribution of the Participant’s
benefits, then the Committee shall direct the distribution of such benefits to
the Participant’s estate.

 

ARTICLE 7
AMENDMENT AND TERMINATION OF PLAN

 

7.1  Amendment. The Board of Directors of the Company may at any time amend the
Plan, in whole or in part for any reason, including but not limited to tax,
accounting or insurance changes, a result of which may be to terminate the Plan
for future deferrals; provided, however, that no amendment shall be effective to
decrease the benefits, nature or timing thereof payable under the Plan to any
Participant with respect to deferrals made (and benefits thereafter accruing)
prior to the date of such amendment. Written notice of any amendment shall be
given each Participant then participating in the Plan.

 

7.2  Automatic Termination of Plan. The Plan shall terminate only under the
following circumstances. The Plan shall automatically terminate upon a
determination by the Company that a final decision of a court of competent
jurisdiction has declared that the Participants under the Plan are in
constructive receipt under the Internal Revenue Code of their vested Plan
benefits.

 

7.3  Payments Upon Automatic Termination. Upon any Plan termination under
Section 7.2, the Participants will be deemed to have terminated their enrollment
under the Plan as of the date of such termination. The Company will pay all
Participants the value of each Participant’s Deferral Accounts in a lump sum.
The interest rate used to compute the present value shall be the average of the
declared rate for the Plan Year in which the lump sum is to be paid and twelve
percent (12%).

 

7.4  Payments Upon Change of Control. Notwithstanding any provision of this Plan
to the contrary, if a “Change of Control” as defined in the Target Corporation
Deferred Compensation Trust Agreement (as it may be amended from time to time)
occurs and results in funding of the trust established under that Agreement,
each Participant (or Beneficiary of a deceased Participant) will be paid the
entire value of his or her Deferral Accounts in a lump sum, determined as if the
Plan had automatically terminated under Section 7.2 on the date the Change of
Control occurs, with the amount of the payment to

 

8

--------------------------------------------------------------------------------


 

be determined in the manner provided in Appendix B to the Target Corporation
Deferred Compensation Trust Agreement. However, this section shall not apply,
and no amounts shall be payable to Participants or Beneficiaries under this
section, in the event the assets of said trust are returned to the Participating
Employers Pursuant to the Trust Agreement because no Change of Control actually
occurred.

 

ARTICLE 8
MISCELLANEOUS

 

8.1  Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interests in any specific property or assets of Employer, nor shall they be
beneficiaries of, or have any rights, claims, or interests in any life insurance
policies, annuity contracts, or the proceeds therefrom owned or which may be
acquired by Employer (“Policies”). Such Policies or other assets of Employer
shall not be held under any trust for the benefit of Participants, their
Beneficiaries, heirs, successors, or assigns, or held in any way as collateral
security for the fulfilling of the obligations of Employer under this Plan. Any
and all of Employer’s assets and Policies shall be, and remain, the general,
unpledged, unrestricted assets of Employer. Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise of Employer to pay
money in the future.

 

8.2  Nonassignability. Neither a Participant nor any other person shall, have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof, or interest therein
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.

 

8.3  Service Not Guaranteed. Nothing contained in this Plan nor any action taken
hereunder shall be construed as a contract of employment or as giving any
Director any right to be retained as a Director of the Employer.

 

8.4  Protective Provisions. Each Participant shall cooperate with the Employer
by furnishing any and all information requested by the Employer in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Employer may deem necessary and taking such other relevant action as may
be requested by the Employer. If a Participant refuses so to cooperate, the
Employer shall have no further obligation to the Participant under the Plan,
other than payment to such Participant of the cumulative reductions in Earnings
theretofore made pursuant to this Plan. If a Participant commits suicide during
the two (2) year period beginning on the later of (a) the date of adoption of
this Plan or (b) the first day of the first Plan Year of such Participant’s
participation in the Plan, or if the Participant makes any material misstatement
of information or nondisclosure of medical history, then no benefits will be
payable

 

9

--------------------------------------------------------------------------------


 

hereunder to such Participant or his Beneficiary, other than payment to such
Participant of the cumulative reductions in Earnings theretofore made pursuant
to this Plan, provided, that in the Employer’s sole discretion, benefits may be
payable in an amount reduced to compensate the Employer for any loss, cost,
damage or expense suffered or incurred by the Employer as a result in any way of
such misstatement or nondisclosure.

 

8.5  Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine or feminine as the identity of the person or
persons may require. As the context may require, the singular may be read as the
plural and the plural as the singular.

 

8.6  Captions. The captions of the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

8.7  Validity. In the event any provision of this Plan is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

 

8.8  Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the principal office of the
Employer, directed to the attention of the President of the Employer. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.

 

8.9  Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of Minnesota as applied to contracts executed and to
be wholly performed in such state.

 

10

--------------------------------------------------------------------------------
